Citation Nr: 1822383	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-32 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to effective dates earlier than August 12, 2010, for the grants of service connection for: (a) limited flexion due to left knee degenerative joint disease (DJD); (b) limited extension due to left knee DJD; and (c) left knee scars status post repair of ACL associated with left knee DJD.

2.  Entitlement to an initial increased rating in excess of 10 percent for limited flexion due to left knee DJD. 

3.  Entitlement to increased ratings for limited extension due to left knee DJD, currently rated as: (a) 0 percent disabling from August 12, 2010, to September 10, 2013; (b) 10 percent disabling from September 11, 2013, to August 10, 2014; and (c) 30 percent disabling since August 11, 2014.

4.  Entitlement to an initial compensable rating for left knee scars status post repair of ACL associated with left knee DJD. 

5.  Entitlement to a separate rating for dislocated semilunar cartilage associated with left knee DJD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel

INTRODUCTION

The Veteran had qualifying service from September 1966 to August 1968.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas.

A November 2011 rating decision initially assigned left knee DJD a 10 percent rating, effective August 12, 2010, under diagnostic codes (DCs) 5003-5260 for limitation of flexion due to painful motion.  However, in a September 2014 rating decision, left knee DJD was increased by assigning a 30 percent rating, effective August 11, 2014, under DCs 5010-5261 for limitation of extension due to range of motion loss (the prior rating based on limitation of flexion was eliminated).  Additionally, the September 2014 rating decision separated the associated left knee surgical scars and assigned a noncompensable rating since August 11, 2014 (before this rating decision, these scars were combined with the limitation of flexion rating).  
In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. 

In September 2015, the Board denied the appeals herein.  In May 2017, the United States Court of Appeals for Veteran's claims (Court) issued a Memorandum Decision, which vacated the September 2015 Board decision regarding the appeals herein and remanded for further development.  In pertinent part, the Court did not disturb the Board's September 2015 orders: (1) granting a separate rating of 10 percent, effective August 12, 2010, for limitation of flexion due to left knee DJD; and (2) granting a staged rating of 10 percent, effective September 11, 2013, to August 10, 2014, for limitation of extension due to left knee DJD.  

Despite the aforementioned procedural history, all facets of the appeal for an increased rating for left knee DJD, including all relevant, separate ratings, remain properly before the Board, as none have been granted the maximum ratings available under their respective DCs.  AB v. Brown, 6 Vet. App. 35 (1993).

The increased rating claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On April 30, 1979, the Veteran brought a claim for service connection for a left knee condition.  It was originally denied in a July 1979 rating decision, which the Veteran did not appeal.  This denial was confirmed in an October 2004 rating decision, which also was not appealed.  

2.  On August 12, 2010, the Veteran brought a claim to reopen his previously denied claim, which the RO granted in a November 2011 rating decision, setting the effective date as the date of the Veteran's claim to reopen.  

3.  The November 2011 rating decision based its grant, in part, on newly obtained service treatment records (STRs) from the 67th Evacuation Hospital in Qui Nhon, the Republic of Vietnam (RVN), which revealed an in-service injury that required surgery, a profile, and a change of MOS. 

4.  The Qui Nhon hospitalization records existed when VA issued the July 1979 denial and the Veteran had provided sufficient information for VA to seek them at that time.  

CONCLUSION OF LAW

The criteria for an effective date of April 30, 1979, for the grant of service connection for a left knee disability have been met.  38 U.S.C. §§ 5107, 7105 (West 2012); 38 C.F.R. §§ 3.104, 3.105(a), 3.156(c)(4) (2017).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran generally contends that the effective date of service-connection should be earlier than August 12, 2010, for limited flexion due to left knee DJD, limited extension due to left knee DJD, and left knee scars status post repair of ACL associated with left knee DJD.  See February 2012 Congressional correspondences; December 2012 statement; October 2013 information report; November 2013 statement; June 2015 testimony; September 2017 brief.  Based on the evidence below, the Board finds that the earlier effective dates are warranted.    

Generally, the effective date of service connection is the date of receipt of a claim to reopen or the date entitlement rose, whichever is later, except as provided in 38 C.F.R. § 20.1304(b)(1) (submission of additional evidence after certification to the Board).  38 C.F.R. § 3.400(o).  Generally, if there is a prior final AOJ or Board denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen and the only way to overcome a decision's finality is to request revision based on clear and unmistakable error.  Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332 (1995).  However, if VA receives or associates with the claims file relevant, official service department records at any time after VA issues a decision on the claim, VA will reconsider the claim on the merits.  38 C.F.R. § 3.156(c).  These records do not include records VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).  In this situation, the effective date of service connection will be the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date that may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156 (c)(3); Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011); Shipley v. Shinseki, 24 Vet. App. 458, 464-65 (2011).  

In this case, service connection for a left knee condition was originally denied in a July 1979 rating decision, which became final after the Veteran failed to initiate an appeal within one year of the notification of denial.  38 U.S.C. §§ 7105(a), 7105(b)(1), 7105(c).  This denial was confirmed in an October 2004 rating decision, which also became final.  Id.  However, in August 2010, the Veteran again requested reopening of this issue and a November 2011 rating decision granted service connection, effective August 12, 2010.  The November 2011 rating decision based its grant on newly obtained STRs from the 67th Evacuation Hospital in Qui Nhon, RVN, which revealed an in-service injury that required surgery, a profile, and a change of MOS.  However, the Board finds that an effective date of April 30, 1979, the date VA received the originally denied claim, is warranted.  38 C.F.R. § 3.156 (c)(3); Mayhue, 24 Vet. App. at 279; Shipley, 24 Vet. App. at 464-65.  

In Mayhue, the Court weighed whether Mayhue failed to provide sufficient information for VA to identify and obtain service records.  Mayhue, 24 Vet. App. at 279, 280.  Despite Mayhue's failure to comply with VA's repeated requests to submit additional information, the Court concluded that it was VA's administrative error in failing to seek service records with the information it had at the time of the initial claim, not Mayhue's subsequent failure to provide additional information, that prevented VA from verifying his stressors until later.  Mayhue, 24 Vet. App. at 280.  Importantly, the Court emphasized that limiting reconsideration of claims based on a claimant's lack of cooperation is the view least favorable to the Veteran.  Mayhue, 24 Vet. App. at 279.  Similarly, although the Veteran in the case herein did not cooperate with giving the AOJ further details, there was enough information in his file at the time of the first denial to verify his in-service treating facility; specifically, at the time of the first denial, the AOJ knew the date and place (Qui Nhon) of the hospitalization, which is the only information the AOJ used to seek his service records in 2010.

The Qui Nhon hospitalization records, dated November 1967, existed when VA issued the July 1979 denial.  Further, the Veteran provided sufficient information for VA to seek them, as the Veteran identified having knee treatment in October 1967 in Qui Nhon, RVN.  See May 1978 application (identified knee treatment in October 1967 at the 97th Evacuation Hospital in Qui Nhon).  Although the Veteran listed the 97th, instead of 67th, Evacuation Hospital in Qui Nhon, there were only four Army Hospitals in Qui Nhon, and only two that had "Evacuation" in its name (the 67th Evacuation and 85th Evacuation).  See May 2011 Share Print Screens (list of Army Hospitals in Vietnam: 2nd Surgical Hospital, 17th Field Hospital, 67th Evacuation, and 85th Evacuation).  This minor discrepancy should not have prevented VA from exhaustively seeking these STRs, as it would not have been too burdensome to seek them for the specific date range from all four facilities, or, at the very least, the facility that seemed closest to that identified.  Further, as these records were in the constructive possession of the federal government, it would be unreasonable to fault the Veteran for failing to know their specifics; simply put, the Veteran was close enough.

Additionally, despite VA's knowledge of the Veteran's incomplete STRs in June 1979, it proceeded to deny service connection, without first attempting to properly develop his in-service treatment history.  Specifically, the June 1979 deferred rating decision specifically stated that the Veteran's STRs were incomplete because part of the records received were for another Veteran.  Despite incomplete STRs and without seeking these records further, the AOJ issued the July 1979 denial.  Oddly, the AOJ attempted to seek the hospitalization records immediately after the July 1979 denial, but did not complete the request properly.  See July 1979 request for information (returned to AOJ because item 20 on the form was left blank, with instructions to complete the item and resubmit).  However, there is no evidence that the AOJ ever resubmitted this request.  But for VA's failure to reasonably and timely seek these records, the STRs would have been associated with the claims file prior to the July 1979 denial.  These STRs were the crux of the November 2011 grant of service connection because they showed a clear worsening beyond natural progression of the knee disability (unlimited functioning before in-service injury, but limited functioning afterwards through surgery, profile, and MOS change).  As service connection would have been warranted in 1979, the Board finds that an effective date of April 30, 1979, the date VA received the originally denied claim, is warranted.  38 C.F.R. § 3.156 (c)(3); Mayhue, 24 Vet. App. at 279, 280; Shipley, 24 Vet. App. at 464-65.  Finally, because of the full grant of benefits herein, the issue of whether clear and unmistakable error (CUE) was plead is moot.  See litigation materials associated with May 2017 Memorandum Decision.

ORDER

Entitlement to an effective date of April 30, 1979, for the grant of service connection for the left knee disability is granted. 

REMAND

As the Board has granted an effective date of April 30, 1979, and because the Veteran's initial rating is on appeal, the appeal must be remanded in order for the agency of original jurisdiction to establish the initial rating or ratings in the first instance.  Notably, in its May 2017 Memorandum Decision, the Court directed the Board to obtain a new medical examination that was compliant with the holding of Correia.  38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016) (adequate VA examinations of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways; the joints involved "should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint").  Although the record contains a Correia-compliant examination from December 2017, this examination was performed in the context of other claims and the AOJ never issued a subsequent Supplemental Statement of the Case (SSOC).  If the Board were to issue a decision before the AOJ issued a SSOC, it would deprive the Veteran of procedural due process.  38 C.F.R. § 19.31.  To avoid prejudice, the Board must remand for the AOJ to issue a SSOC.

Accordingly, the case is REMANDED for the following action:

After considering all additional, pertinent evidence received after issuance of the October 2013 SOC, readjudicate the appeals - to include establishing the initial rating(s) for the new effective date of April 30, 1979, and issue a SSOC. 

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


